Title: To George Washington from Henry Vandenburgh, 3 December 1783
From: Vandenburgh, Henry
To: Washington, George


                        
                            Sir
                            New York Decmr 3 1783
                        
                        I take this opportunity previous to your excellencies leaving town to anounce my attachment to the military
                            profession, which I have served in for upwards of seven years.
                        Should a peace establishment take place and your excellency could see proper to Use your influence in my
                            behalf—it should ever be acknowledge’d as a favour by your Excellencies most obedient and Very Hume Servant
                        
                            H.V.D. Burgh
                        
                    